Name: Commission Regulation (EEC) No 791/86 of 18 March 1986 specifying the extent to which applications lodged in February 1986 for import licences in respect of young male bovine animals for fattening may be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 74/24 Official Journal of the European Communities 19 . 3 . 86 COMMISSION REGULATION (EEC) No 791 /86 of 18 March 1986 specifying the extent to which applications lodged in February 1986 for import licences in respect of young male bovine animals for fattening may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 13 (4) (a) thereof, Whereas Commission Regulation (EEC) No 399/86 (3) fixed the quantity of young male bovine animals which may be imported on special terms during the first quarter of 1986 ; whereas, having regard to the applications for import licences lodged by each of the categories of appli ­ cants referred to in that Regulation, such licences should be issued as provided below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , (aa) by agricultural producers or their organizations shall be reduced by 96,506 % ; (bb) by other applicants shall be reduced by 97,135 % ; (b) for animals of up to 300 kilograms per capita live weight coming from other non-member countries : (aa) by agricultural producers or their organizations shall be reduced by 96,223 % ; (bb) by other applicants shall be reduced by 98,457 % . 2. The quantities requested in Greece : (a) for animals of 220 to 300 kilograms per capita live weight coming from Yugoslavia : (aa) by agricultural producers or their organizations shall be reduced by 96,947 % ; (bb) by other applicants shall be reduced by 88,636 % ; (b) for animals of up to 300 kilogrmas per capita live weight coming from other non-member countries : (aa) by agricultural producers or their organizations shall be reduced by 93,137 % ; (bb) by other applicants shall be reduced by 88,636 % . 3 . The quantities requested in the other Member States shall be reduced by 99,539 % . Article 2 This Regulation shall enter into force on 19 March 1986 . HAS ADOPTED THIS REGULATION : Article 1 Import licences for young male bovine animals for fatten ­ ing in respect of which applications were lodged between 24 February and 4 March 1986, shall be issued as follows : 1 . The quantities requested in Italy : (a) for animals of 220 to 300 kilograms per capita live weight coming from Yugoslavia : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 March 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . 0 OJ No L 362, 31 . 12 . 1985, p . 8 . (3) OJ No L 45, 22 . 2 . 1986, p . 19 .